DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose Rebeiz
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 23 recites “the radar sensor has two or more transmission antennas as, wherein a bistatic receiving antenna or a plurality of bistatic receiving antennas is/are provided in addition”.  The grammatical construction of this limitation makes it unclear the scope of the claimed invention.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13-21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebeiz (US 2008/0048921).
Claim 13: Rebeiz discloses A radar sensor having a plurality of main beam directions (para 0086, figs 1 and 4 elements 42, 42’, 42”), comprising:
a circuit board (figs elements 16, para 0068, 0071), on which an antenna element or a plurality of antenna elements for transmitting and/or receiving the radar radiation is situated (figures elements 14), and at least one or a plurality of dielectric lenses situated in the optical path of the one or the plurality of antenna elements (figures elements 12, para 0068)
wherein an optical axis of the dielectric lens is tilted in relation to the antenna normal or the plurality of antenna normals under an angle that is greater than zero degrees so that at least one main beam direction of the radar sensor is fixed under a predefined angle relative to the perpendicular of the circuit board surface (figures, directive elements 42, 42’, 42”, para 0068-0072)

Claim 14: Rebeiz discloses the predefined angle of the at least one main beam direction of the radar sensor is predefined by the tilting angle of the optical axis of the at least one dielectric lens with respect to the at least one antenna normal (figures, directive elements 42, 42’, 42”, para 0068-0072)

Claim 15: Rebeiz discloses the predefined angle of the at least one main beam direction of the radar sensor is predefined by the distance of the at least one antenna element to the vertical plumb line of the circuit board which extends through the lens 

Claim 16: Rebeiz discloses two lenses include dielectric lenses, whose optical axes in the lateral direction are tilted in opposite directions with respect to the antenna normal or the plurality of antenna normals and the resulting main beam directions of the radar sensor in the lateral direction are aligned in different directions in space relative to the antenna normal or to the plurality of antenna normal (fig 7, 8 lens elements 12.1, 12.2, antennas 46, each having directivity as shown in figs 1 elements 42, 42’, 42”)

Claim 17: Rebeiz discloses the at least one lens or the plurality of lenses includes one or more cylinder lenses (fig 39a, 39b, para 0069, 0123)

Claim 18: Rebeiz discloses two cylinder lenses include lenses and are positioned so that their axial longitudinal axes are aligned parallel to each other (fig 7, 8 lens elements 12.1, 12.2, fig 39a, 39b, para 0069, 0123))

Claim 19: Rebeiz discloses the at least one antenna element or the plurality of antenna elements for transmitting and/or receiving include serially fed array antennas (figures elements 14, para 90, figures “switching network”)

Claim 20: Rebeiz discloses the radar sensor has a reflector between the at least one antenna element and the at least one dielectric lens (fig 38b elements 232, amongst other embodiments shown)

Claim 21: Rebeiz discloses the reflector has a metallic surface (para 0129 describing reflective surfaces being conductors for example metallic enclosures)

Claim 23: Rebeiz discloses the radar sensor has two or more transmission antennas as, wherein a bistatic receiving antenna or a plurality of bistatic receiving antennas is/are provided in addition, which are situated on the circuit board in such a way that these receiving antennas have no dielectric lens in their optical path (fig 30)

Claim 24: Rebeiz discloses a plurality of the receiving antennas are situated along a line (figures elements 14, fig 15a, elements 102.1)

Claim 25: Rebeiz discloses a plurality of the receiving antennas are situated along a line oriented in the azimuth direction (figures elements 14, fig 15a, elements 102.1)	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebeiz (US 2008/0048921) as applied to claim 13 above, and further in view of Phelan (US 3936835).

Claim 22: Rebeiz does not specifically disclose the dielectric lens or the plurality of dielectric lenses include Fresnel lenses.
Phelan discloses a multiple beam antenna comprising offset feed antennas from an optical axis of an element (fig 1A) wherein, in one embodiment, the element is a dielectric lens and the lens includes a Fresnel lens (fig 6A, 6B, col  lines 28-46, 58-63).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Phelan in order to utilize a known lens shape having improved directivity characteristics with a reduced size.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648